 In the MatterofHOFFAIAN BEVERAGECOMPANYandJOINT LOCALEXECUTIVE BOARD OF INTERNATIONALUNION OP UNITEDBREWERY,FLOUR,CEREAL, AND SOFTDRINK WORKERS OF AMERICACase No. R-214.-Decided September 9, 193'7Brewing Industry-Soft Drink Industry-Invcsligation of Representatives:controversy concerning representation of employees:rival organizations; re-fusal by employer to recognize union as exclusive representative-Strike:caused by employer's refusal to recognize and bargain with union as exclusiverepresentative-UnitAppropriate for Collective Bargaining:occupational andgeographical differences;divergence of interests;eligibility for membership inpetitioningunion-Representatives:proof of choice:signed applications formembership inunion-Certification of Representatives:upon proof of majorityrepresentation.Mr. Martin H. Selmanfor the Board.Gilhooly & Yauch,byMr. Edward J. Gilhooly,of Newark, N. J.,for the Company.Mr. William F. Nies,of Newark, N. J., for the Joint Local.Mr. William W. Prager,of New York City, for the Association.Mr. Abraham L. Kaminstein,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 7, 1937, the Joint Local Executive Board of InternationalUnion of United Brewery, Flour, Cereal, and Soft Drink Workersof America, herein called the Joint Local, filed with the RegionalDirector for the Second Region (New York, New York) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees in the Newark plant of the HoffmanBeverage Company, Newark, New Jersey, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On June 21, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant toArticle III, Section 3 of National Labor Relations Board Rules andRegulations-Series 1, as amended, authorized the Regional Directorto conduct an investigation and provide for an appropriate hearing.584 DECISIONS AND ORDERS585Pursuant to a notice of hearing duly issued and served by theRegional Director,a hearing was held in Newark, New Jersey, com-mencing on July 26, 1937, before Henry J. Kent, the Trial Examinerduly designated by the Board.At the outset of the hearing, theUnitedEmployees Association of the Hoffman Beverage Company,herein called the Association,filed a petition for intervention whichthe Trial Examiner granted.At the hearing the Board,the Com-pany, the Joint Local,and the Association were represented by coun-sel.Full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues wasafforded to all parties.At the hearing counsel.for the Company moved to dismiss theproceedings on the grounds that the petition of the Joint Local did notconform to Article III, Sections 1 and 2,of National Labor RelationsBoard'Rules and Regulations-Series 1, as amended, and that it didnot specify the number and classification of the employees repre-sented by the petitioner.The Trial Examiner reserved his rulingson these motions.We have fully considered these motions and findthem without merit and they are hereby denied.Pursuant to notice,a hearing was held before the Board on August19, 1937, in Washington,D. C., for the purpose of oral argument.The Company,the Joint Local,and the Associationwere representedby counsel.During the course of the hearing,the Trial Examiner made nu-merous rulings on motions and objections to the admission or exclu-sion of evidence.The Board has reviewed the conduct of the hearing,has examined all of the Trial Examiner's rulings,and finds that noprejudicial errors were committed.His rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYHoffmanBeverage Company, a New Jersey corporation,is engagedin the soft drink and brewery business. The Company makes a widevariety of beverages which it distributes under the registered, trademark "Hoffman". It ranks among the largest companies in thenon-alcoholic beverage industry.Since repeal of the 18th Amend-ment, the Company has also been brewing and distributing beer andale, this constituting 30 per cent of its total business.The raw materials used by the Company include fresh fruits, rootextracts, ginger root, barks, herbs, sugar, carbonicgas,malts, andhops.More than 50 per cent of the total rawmaterials come fromoutside the State of New Jersey.The Company distributes its prod-ucts to a widearea,71 per cent of its sales being made outside of New 586NATIONAL LABOR RELATIONS BOARDJersey.It advertises regularly in New York daily newspapers, anduses,the facilities of radio broadcasting stations located in New York.The Company admits, for the purposes of these proceedings, that it isengaged in interstate commerce.The general offices and the' manufacturing plant of the Companyare located in Newark, New Jersey. Distributing plants or branchesare located in Belmar and Camden, New Jersey; New York City,Newburg, Long Island City and Jamaica, Long Island, New York;and Bridgeport, Connecticut.Allmanufacturing and bottling isdone at the Newark plant; the products are then delivered by meansof motor trucks and trailers, owned and operated by the Company,to the various distributing branches.All branches and the Newarkplant distribute directly to retailers in their particular areas.On its pay roll of June 13, 1937, the Company listed 591 employeesat its Newark plant, of whom .74 were classified as temporary loadersand laborers ; and 421 employees at all its distributing branches.Though some of its business is seasonal, the Company attempts to keepits regular employees working throughout the year.II.TIIE ORGANIZATIONS INVOLVEDA. The Joint LocalThe Joint Local is a labor organization representing three localsof the International Union of United Brewery, Flour, Cereal, andSoft Drink Workers of America, an affiliate of the American Federa-tion of Labor.These Locals are No. 2, Brewers, No. 268, Bottlers,and No. 148, Drivers. Joint Local Executive Boards are formedwherever there is more than one local of the International Union in adistrict, and this particular Joint Local's jurisdiction extends throughEssex,Union, and Middlesex counties in New Jersey.The -JointLocal admits to membership all of the employees of the Companyworking in the Newark plant who are engaged in production, main-tenance, and delivery, except supervisors and foremen who havethe authority to hire and discharge.Office workers, salesmen, thoseworking inside in the sales department, building maintenance work-ers, and window dressers are not eligible to membership in the JointLocal.B. The AssociationA week after the filing of the petition in this case, on June 14, 1937,there was formed the United Employees Association of the HoffmanBeverage Company.The organization of the Association had notyet been completed at the time of the hearing, and no permanentofficers had been elected.The Association is unaffiliated with anyother labor organization.It admits to its membership all employeesof the Company wherever located, exclusive of supervisors. DECISIONS AND ORDERS587III.QUESTION CONCERNING REPRESENTATIONIn March 1937, employees at the Newark plant of the Company,dissatisfied with their pay and working conditions, began to organizethemselves for the purposes of collective bargaining.Several publicmeetings were held, at which the men appointed a committee ofseven to consult with officers of the Joint Local and to deal with theCompany.On May 5, 1937, a conference was held between this com-mittee and officials of the Company, in which the officers of the JointLocal stated that a majority of the employees had designated it astheir representative and submitted the draft of a proposed contractto the Company. The Company officials replied that they doubtedthat the Joint Local had the support of 51 per cent of the employeesand asked that the membership application cards be left with theCompany.This the Joint Local refused to do. Thereafter severalrequests for further conferences were made, but the Company indi-cated that there were to be no further meetings.On May 11, 1937,the adherents of the Joint Local went out on strike, and at the time ofthe hearing, were still on strike. In view of these proceedings, theCompany is now also refusing to enter into any negotiations withthe Association.IV.THE APPROPRIATE UNITThe pay roll of the Company on June 13,1937, contained the namesof 591 employees at the Newark plant and 421 other workers at thebranches.The Company and the Association contend that all of theemployees of the Company, wherever situated, constitute an appro-priate unit.The Joint Local maintains that the Newark plant shouldbe considered as, a separate entity for the purposes of collective bar-gaining.No production work is done at any of the branches, and the Newarkplant contains the only group of workers actually engaged in manu-facture and bottling.The distance from the Newark plant to thebranches varies from 18 to 86 miles.Because of these geographical .differences, and the distinction in function, the labor problems ofemployees at the Newark plant differ from those of workers employedby the Company elsewhere.It would be difficult for employees of the Company, living andworking at widely separated points in three -different states, to 'gather.together, or to arrange for a frequent exchange of opinions on theirdifficulties and grievances.The employees of the Newark plant havealso manifested their desire to be represented separately by, joining aunion which has only local jurisdiction.,In view of these considerations, the representation of employeesat the Newark plant must be considered apart from that at otherbranches. 588NATIONAL LABOR RELATIONS BOARDIn addition to the manual workers in the production,maintenance,and delivery departments of the Newark plant, the Company em-ploys a group of clerical, professional, and semi-professional workers.These include chemists, laboratory workers, and sales promotion men.The tasks of these workers sharply distinguish them, from the groupsfirst mentioned.Similarly, the salesmen and window dressers em-ployed by the Company are to be regarded as apart from the pro-duction workers.The Newark plant uses modern mechanized machinery.The freshfruits are reamed, collected in tanks, led through a filling department,where a mechanical device places the juice in bottles, then conveyedto the carbonated water section, where the filling machine gives thewater its charge of carbonated water, to the crowning machine, wherethe bottles are corked, and then on mechanical conveyors to the label-ling machine, mechanical foiling machine, and finally, to the packingtable.From there, the collected bottles are placed on conveyors andsent to be stacked.The bottling operations for beerand malts aresimilar.Loaders in the storeroom aid in placing the boxes in thedelivery trucks.Delivery men include the drivers, driver helpers,and helpers.'During slackseasons someof the helpers, driver help-ers, and production employees may be put to work in the variousmaintenance departments, to be shifted back to their old posts whenbusinesspicks up.Workers in any branch of production, maintenance, and delivery,with some few exceptions, are eligible for membership in the JointLocal.Members of the Joint Local in all these departments haveparticipated in the strike.In order toinsure tothe Company's employees the full benefit oftheir right to self-organization and collective bargaining and other-wise to effectuate the policies of the Act, we find that the production,maintenance,and delivery employees of the Newark plant of the Com-pany, exclusive of clerical and supervisory employees, windowdressers,salesmen, andlaboratory workers, constitute a unit appro-priate for the purposes of collective bargaining in respect to rates ofpay, wages, hours of employment, and other conditions of employ-ment.V. THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEThe strike now in progress has been accompanied by picketing andhas hampered production and delivery.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company1The driver helpers are men with more experience than the helpers,and are eligible forthe position of driver. DECISIONS AND ORDERS589described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several states, andhas led and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VI.THE EXCLUSIVE BARGAINING AGENCYThe bargaining unit stated above included, according to the June13 pay roll, 462 employees.At the hearing, counsel for the Company, the Joint Local, andthe Association stipulated that 375 men in the Newark plant hadsigned applications for membership in the Joint Local, and that theAssociation had 663 membership applications in all the branches ofthe Company.No attempt was made by the Association to obtainmembership among the striking members of the Joint Local,, and itwas not claimed by the Association that there was any duplication ofmembership in the two unions.The record is clear that all the mem-bers of the Joint Local were employees of the Newark plant.Therewas some discussion in the record as to whether some members of theJoint Local were still employees, but there was no conflict as to theapproximate number of men represented by the Joint Local.Since it is perfectly clear that the Joint Local has been designatedas the collective bargaining agency by a large majority of the em-ployees in the appropriate unit, no election is necessary, and we willcertify the Joint Local as the exclusive representative of all theemployees in the appropriate unit.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entirerecord in the proceedings, the Board makes the following conclusionsof law :1.All production, maintenance, and delivery employees of the New-ark plant of the Hoffman Beverage Company, excluding clerical andsupervisory employees, window dressers, salesmen, and laboratoryworkers, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of the employees in the aforesaid unit, within the meaningof Section 9 (c) and Section 2, subdivisions (6) and (7) of theNational Labor Relations Act.3.Joint Local Executive Board of International Union of UnitedBrewery, Flour, Cereal, and Soft Drink Workers of America, havingbeen selected for the purposes of collective bargaining by the majorityof the employees in the a foresaid unit, is, by virtue of Section 9 (a) 590NATIONAL LABOR RELATIONS BOARDof the National Labor Relations Act, the exclusive representative ofall the employees in such unit for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, and otherconditions of employment.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, aiid ' pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Joint Local Executive Board of Inter-national Union of United Brewery, Flour, Cereal, and Soft DrinkWorkers of America, has been designated and selected by a majorityof the production, maintenance, and delivery employees, employed byHoffman Beverage Company in its Newark plant,' excluding clericaland supervisory employees, window dressers, salesmen, and laboratoryworkers, as their representative for the purposes of collective bar-gaining, and that, pursuant to the provisions of Section 9 (a) of theAct, Joint Local Executive Board of International Union of UnitedBrewery, Flour, Cereal, and Soft Drink Workers of America, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.